DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 6/27/2021. Claims 1-20 are pending.
Claim Objections
The objections to the claims are withdrawn in view of the amendments.

Claim Interpretation
The 112(f) interpretations are withdrawn in view of Applicant’s response.

Allowable Subject Matter
Claim(s) 3, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14, 18 of U.S. Patent No. US10802676 in view of Pisters (US 20140313135 A1) in view of Fraser (US 20050285861 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons listed below. 

Current Application
Reference Patent (US10802676)
1. A method of setting a parameter on an electronic device, comprising:
d2isplaying an electronic map on a display of the electronic device, the electronic map 3having selectable points;
4in response to selecting, by a touch or click, a point on the electronic map, displaying a 5parameter input area having an elongated shape adjacent the point selected on the electronic 6map;
7detecting, by the electronic device, a pan or drag performed along a length of elongation 8in which the displayed parameter input area is formed;
9in response to the pan or drag performed along the length of elongation, adjusting a ionumeric value of the parameter according to the detected length of the pan or drag within the 11parameter input area;
12displaying a visual indication of the adjusted numeric value;
13detecting, by the electronic device, a pan or a drag performed away from the elongation and towards the selected point; 14and
isin response to detecting a pan or a drag performed away from the elongation and towards the selected point, setting the 16parameter to the adjusted value and changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map,
wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode.

1. A method of setting a parameter on an electronic device, comprising:
displaying an electronic map on a display of the electronic device, the points in the electronic map being selectable;
in response to selecting, by a touch or click, one point on the electronic map, displaying an elongated parameter input shape adjacent the selected one point on the electronic map based on the location of the one selected point;
detecting, by the electronic device, a pan or drag performed along a length of elongation in which the displayed parameter input area is formed;
in response to the pan or drag performed along the length of elongation, adjusting a numeric value of the parameter according to a detected length of the pan or drag within the parameter input area;
displaying a visual indication of the adjusted numeric value;
detecting, by the electronic device, a pan or drag performed in a direction toward or away from the one-point;
in response to detecting a pan or drag performed towards the one point, setting the parameter to the adjusted value,
in response to detecting a pan or drag performed away from the one point, cancelling the selection of the point and forgoing setting the parameter,
wherein the touch or click needs to be maintained while the steps ranging from the selecting the one point to the setting the parameter are being performed.





The reference patent anticipates the limitations of claim 1 except for the underlined region. However, Pisters discloses the setting of the parameter adjusted value in response to a traverse motion away from the elongation (0066: traverse motions causing gesture termination or adjusting of another variable, hence, setting the value of the current variable to the adjusted value and moving onto the next variable).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference patent by incorporating the setting technique of Pisters. Both concern the art of GUI’s, and the incorporation would have improved the applicability of the method by, according to Pisters, allowed applicability to multi-variable input situations (0066, 0044-46)
The reference patent modified by Pisters does not disclose the limitation directed to changing an icon displayed around the selected point. However,  The reference patent modified by Pisters does not disclose the limitation directed to changing an icon displayed around the selected point. However, Fraser disclose: changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map (fig.4, 0032-36 shows various mouse icons for use during inputting parameters, e.g., the “fold” icon, the “resize focus” icons, the “resize base” icons, etc.; hence, after a user is finished making settings adjustments, the mouse cursor will be restored to its original shape, e.g., 401, after which it is free to move about as normal); wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode (fig.4, 0032-36: changing shape of cursor icons).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of the reference patent modified by Pisters by incorporating the changing  icon technique of Fraser. Both concern the art of navigational GUI interfaces, and the incorporation would have improved user feedback by providing the user visual indications of available actions (Fraser 0037).


	2. The method of claim 1, further comprising:
	moving, by a drag, the icon toward a desired point; and52
	setting the desired point as a waypoint.
2. The method of claim 1, further comprising: changing an icon displayed at the one point on the electronic map from a parameter input mode to a moving mode;
moving, by a drag, the icon toward a desired point; and
setting the desired point as a waypoint.
		3. The method of claim 2, wherein the touch or click needs to be maintained while the steps ranging from the selecting the one point to the setting the desired point as a way point are being performed.
3. The method of claim 2, wherein the touch or click needs to be maintained while the steps ranging from the selecting the one point to the setting the desired point as a way point are being performed.
4. The method of claim 1, wherein the adjusting the value of the parameter comprises if the electronic device detects a pan or drag performed in a direction away from the point, canceling the selection of the point.
	1. … in response to detecting a pan or drag performed away from the one point, cancelling the selection of the point and forgoing setting the parameter.
5. The method of claim 1, wherein, if there are multiple parameters to be set, the parameter input area is formed to include multiple regions, and the number of multiple regions corresponds to the number of multiple parameters.
	4. The method of claim 1, wherein, if there are multiple parameters to be set, the parameter input area is formed to include multiple regions, and the number of multiple regions corresponds to the number of the multiple parameters.
6. The method of claim 5, further comprising: upon detecting that a pan or drag sequentially has been performed on each of the multiple regions along a direction in which a corresponding region is formed, adjusting values of parameters corresponding to the multiple regions one by one.
5. The method of claim 4, further comprising: upon detecting that a pan or drag sequentially has been performed on each of the multiple regions along a direction in which a corresponding region is formed, adjusting values of parameters corresponding to the multiple regions one by one.
7. The method of claim 1, wherein the detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed comprises if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained.
6. The method of claim 1, wherein the detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed comprises if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained.
8. The method of claim 1, wherein the parameter input area is formed to spiral from the one point.
7. The method of claim 1, wherein the parameter input area is formed to spiral from the one point.
       9. The method of claim 1, wherein, when the parameter input area is formed to be spaced apart from the one point, the adjusting the value of the parameter further comprises detecting, by the electronic device, a pan or drag performed in a direction toward the displayed parameter input area.

8. The method of claim 1, wherein, when the parameter input area is formed to be spaced apart from the one point, the adjusting the value of the parameter further comprises detecting, by the electronic device, a pan or drag performed in a direction toward the displayed parameter input area.
10. The method of claim 1, wherein, when the parameter needs to be set with a toggle, the parameter input area corresponding to the parameter is formed to be divided into two sub-regions.
9. The method of claim 1, wherein, when the parameter needs to be set with a toggle, the parameter input area corresponding to the parameter is formed to be divided into two sub-regions.
11. The method of claim 1, wherein, when the parameter needs to be set to a level, the parameter input area corresponding to the parameter is formed to be divided into a number of sub-regions corresponding to a number of levels.
10. The method of claim 1, wherein, when the parameter needs to be set to a level, the parameter input area corresponding to the parameter is formed to be divided into a number of sub-regions corresponding to a number of levels.


The additional limitations of claims 2-11 are disclosed by the corresponding claims of the reference patent as shown above.

12. The method of claim 1, wherein the adjusting the value of the parameter comprises displaying the value of the parameter near the parameter input area.

11. The method of claim 1, wherein the adjusting the value of the parameter comprises displaying the value of the parameter.


The missing limitation of claim 12 show above is disclosed by Pisters (fig.4C:714, 0076-730 shows display of adjusted values near the parameter input area).

Claims 13, 16-19 disclose apparatus corresponding to claims 1, 4-7 above and are hence rejected under the same rationale.

14. The apparatus of claim 13, wherein: the display unit is further configured to display an icon around the one point on the electronic map; and
the control unit is configured to change the icon from a parameter input mode to a moving mode when the parameter is set, and sets a desired point as a waypoint when the icon is moved toward the desired point by a drag.
13. The apparatus of claim 12, wherein: the display unit is further configured to display an icon at the one point on the electronic map; and
the control unit is configured to change the icon from a parameter input mode to a moving mode when the parameter is set, and sets a desired point as a waypoint when the icon is moved toward the desired point by a drag.
15. The apparatus of claim 14, wherein the operations ranging from the selection of the one point to the setting of the waypoint are configured to be performed only when the touch or click is maintained.
14. The apparatus of claim 13, wherein the operations ranging from the selection of the one point to the setting of the waypoint are configured to be performed only when the touch or click is maintained.
	      20. The apparatus of claim 19, wherein: a gauge is displayed in the parameter input area; and when the pan or drag is performed and then the touch or click is maintained for more than a predetermined amount of time, the parameter input area is configured to move to change the gauge, and the value of the parameter is configured to be adjusted according to the change in the gauge.

18. The apparatus of claim 17, wherein: a gauge is displayed in the parameter input area; and
when the pan or drag is performed and then the touch or click is maintained for more than the predetermined amount of time, the parameter input area is configured to change the gauge, and the value of the parameter is configured to be adjusted according to the change in the gauge.


The additional limitations of claims 14, 15, 20 are disclosed by the corresponding claims of the reference patent as shown above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 7, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Examiner believes the amended claims continue to evoke 112(a) for the following reasons. Claim 7 and claim 1 are linked via the limitation “the displayed parameter input area” found in both claims. However, claim 1 and claim 7, as described below, are directed to different embodiments in of the Specifications: 
Claim 7 describes a parameter setting technique generally described in figs.26-35, 0151-0187 of the Specifications, with particular attention drawn to 0152, 0160, 0163 describing a timed hold and the moving of the adjustment region based on the hold length and 0165 describing setting, 0167 describing setting of waypoint, and 0169 describing cancellation. However, the Specifications does not describe the limitations of the parameter adjustment region being adjacent to the selected point and the setting of the parameter occurring when a dragging occurs away from the elongation as required by parent claim 1. Rather, the parameter adjustment region is on top of the selected point and the parameter is set via a drag along the elongation and towards the selected point.
Furthermore, the technique described in figs.26-35 featuring a moving parameter region superimposed on top of the initial point, is so different from the remaining embodiments (e.g., fig.4-8) which rely on a static and adjacent parameter setting region that a reader may not construe the parameter setting techniques of these remaining embodiments to apply to the embodiment of figs.26-35. For example, a traverse or upward / downward movement performed in the parameter input technique of fig.27 would appear to render the invention incompatible for subsequent waypoint setting, as it would move away from the selected point.
Hence, these limitations constitutes new matter. Claims 19-20 are rejected for a similar reason. For prior art examination these features will be interpreted as written.
Amending to “a displayed input area” would overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 9-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1) in view of Fraser (US 20050285861 A1).

Regarding claim 1, Pisters discloses: a method of setting a parameter on an electronic device (fig.1 shows overview of electronic device), comprising:
displaying an electronic display on a display of the electronic device, the electronic display having selectable points (fig.2:S301, 0039, fig.4A: an electronic display is displayed having selectable points, e.g., fig.4:410, 0039 showing the selection of a value);
in response to selecting, by a touch or click, a point on the electronic display, displaying an elongated parameter input area having an elongated shape adjacent the selected point on the electronic display (fig.2:S302, S310, 0039, 0043: based on a user selection, parameter input area consisting of concentric elongated arcs are displayed adjacent the selected point, see fig.4A);
detecting, by the electronic device, a pan or drag performed along a length of elongation in which the displayed parameter input area is formed (fig.2:312-320, 0062, 0066 describes an input loop comprising arcuate (along the length of elongation) paths interspersed with transverse paths (increasing or decreasing) at varying distances from the center point (“base feature location”), see fig.6);
in response to the pan or drag performed along the length of elongation, adjusting a numeric value of the parameter according to the detected length of the pan or drag within the parameter input area (0044: continuous or stepped / discrete numeric adjustments of adjustments according to gesture length; see also 0046: application to independent vector components in marine navigation; 0047, 0060, 0066: tracking and updating of parameter values);
displaying a visual indication of the adjusted numeric value (0060);
detecting, by the electronic device, a pan or a drag performed away from the elongation (0066: detection of transverse gestures) and toward the selected point (0071: termination zone in the central area, hence, setting or finalizing the selection via movement towards the selected point); and
in response to detecting a pan or a drag performed away from the elongation and toward the selected point, setting the parameter to the adjusted value (0066: traverse motions causing gesture termination or adjusting of another variable, hence, setting the value of the current variable to the adjusted value and moving onto the next variable).
Pisters does not expressly disclose: wherein the electronic display is a map; changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map; wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode
Parthasarathy discloses: wherein the electronic display is a map (figs.5-7, 0052 show GUI displays for input via a map display).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters by incorporating the map interface of Parthasarathy. Both concern the art of navigational GUI interfaces (see Pisters 0046), and the incorporation would have improved the applicability of the method by, according to Parthasarathy, allow for easier and more intuitive interfaces for navigation, especially in setting waypoints (0008).
Pisters modified by Parthasarathy does not disclose: changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map; wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode.
Fraser disclose: changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map (fig.4, 0032-36 shows various mouse icons for use during inputting parameters, e.g., the “fold” icon, the “resize focus” icons, the “resize base” icons, etc.; hence, after a user is finished making settings adjustments, the mouse cursor will be restored to its original shape, e.g., 401, after which it is free to move about as normal); wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode (fig.4, 0032-36: changing shape of cursor icons).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the mouse icon technique of Fraser. Both concern the art of navigational GUI interfaces, and the incorporation would have improved user feedback by providing the user visual indications of available actions (Fraser 0037).

Regarding claim 2, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters modified Parthasarathy further discloses: moving, by a drag, the icon toward a desired point; and setting the desired point as a waypoint (Parthasarathy figs.7, 0056-57: as Parthasarathy discloses the adjusting of star waypoint icon via text input in 702, 704 as well as control via a touchscreen or cursor, the initiation of the drag causing the movement of the waypoint icon constitutes changing of the icon to a moving mode from a general parameter input mode to the moving mode of continuous processing of location (0057) and the setting of the desired point as a waypoint as described in 0057, the moving of the waypoint coincident with the moving of the cursor of Fraser fig.4, 0032-36).
 
Regarding claim 5, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters further discloses: wherein, if there are a number of parameters to be set, the 2parameter input area is formed to include multiple regions, and a number of the multiple regions 3corresponds to the number of parameters to be set (0046, 0054, 0066, fig.2:319, 0073: adjustment of multiple stacked parameter regions).

Regarding claim 6, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 5, as described above. Pisters further discloses: upon detecting that a pan or drag sequentially has been performed on each of the multiple regions along a direction in which a corresponding region is formed, adjusting values of parameters corresponding to the multiple regions one by one (0046, 0054, 0066, fig.2:319, 0073: adjustment of multiple regions).

1 Regarding claim 9, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters further discloses: wherein, the parameter input area is formed to be 2spaced apart from the point, and the adjusting the value of the parameter further comprises detecting, 3by the electronic device, a pan or drag performed in a direction toward the displayed parameter 4input area (fig.2:312-320, 0062, 0066, fig.6: the disclosure of traverse paths for selecting parameter regions constitute pan or drags performed towards the parameter input area).

1 Regarding claim 10, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters further discloses: wherein, the parameter is set with a toggle, and 2the parameter input area corresponding to the parameter is formed to be divided into two sub-3regions (0044, 0075, 0049, fig.2:S306: setting of non-ordered variable types based on a discrete number of types, hence, subdividing the elongated region into several discrete zones including at least two sub-regions, hence, the toggling between the two sub regions based on user movement, i.e., such as a region corresponding to a value and a region not corresponding to a value).

Regarding claim 11, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters further discloses: wherein, when the parameter is set to a level, and the parameter input area corresponding to the parameter is formed to be divided into a number of sub-regions corresponding to a number of levels (0044, 0075, 0049, fig.2:S306: setting of stepped numeric or alphabetic types correspond to level parameters, hence, subdividing the elongated region into corresponding sub-regions).

1 Regarding claim 12, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters further discloses: wherein the adjusting the value of the parameter 2comprises displaying the value of the parameter near the parameter input area (fig.4C:714, 0076-730 shows display of adjusted values near the parameter input area).

Regarding claim 13, Pisters discloses: an apparatus for setting a parameter, comprising:
a display configured to display an electronic display (fig.1, 0016-36 gives overview of hardware configuration including display 262, 0035), the electronic display having selectable points (fig.2:S301, 0039, fig.4A: an electronic display is displayed having selectable points, e.g., fig.4:410, 0039 showing the selection of a value);
a communicator configured to transmit signals and data to and receiving signals and sdata from the outside in a wired or wireless manner (fig.1: 252, 0033);
a storage configured to store the signals and the data (fig.1:258, 260, 0030, 0017-23); and
a controller configured to control operations of the display unit, the communicator, and the storage (fig.1, 254, 0024), wherein:
the display is configured to display, in response to one point on the electronic display being selected by a touch or click, a parameter input area having an elongated shape adjacent the one point based on the location of the selected one point (fig.2:S302, S310, 0039, 0043: based on a user tap instruction, parameter input area consisting of concentric elongated arcs are displayed adjacent the selected point, see fig.4A),
the controller is configured to adjust a numeric value of a parameter when a pan or drag is performed on the parameter input area along a length of elongation in which the parameter input area is formed according to a detected length of the pan or drag operation (fig.2:312-320, 0062, 0066 describes an input loop comprising arcuate (along the length of elongation) paths interspersed with transverse paths (increasing or decreasing) at varying distances from the center point (“base feature location”), see fig.6; 0044: continuous or stepped / discrete numeric adjustments of adjustments according to gesture length; see also 0046: application to independent vector components in marine navigation; 0047, 0060, 0066: tracking and updating of parameter values),
the display is configured to display, in response to the adjustment, a visual indication of the adjusted numeric value (0060), and
the controller is configured to set the parameter to the adjusted value if a pan or drag is performed away from the elongation (0066: traverse motions causing gesture termination or adjusting of another variable, hence, setting the value of the current variable to the adjusted value and moving onto the next variable) and towards the one point (0071: termination zone in the central area, hence, setting or finalizing the selection via movement towards the selected point).
Pisters does not expressly disclose: wherein the electronic display is a map.
Parthasarathy discloses: wherein the electronic display is a map (figs.5-7, 0052 show GUI displays for input via a map display).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters by incorporating the map interface of Parthasarathy. Both concern the art of navigational GUI interfaces (see Pisters 0046), and the incorporation would have improved the applicability of the method by, according to Parthasarathy, allow for easier and more intuitive interfaces for navigation, especially in setting waypoints (0008).
Pisters modified by Parthasarathy does not disclose: changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map; wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode.
Fraser disclose: changing an icon displayed around the selected point on the electronic map from a parameter input mode to a moving mode in which the icon is movable to a desired point on the electronic map (fig.4, 0032-36 shows various mouse icons for use during inputting parameters, e.g., the “fold” icon, the “resize focus” icons, the “resize base” icons, etc.; hence, after a user is finished making settings adjustments, the mouse cursor will be restored to its original shape, e.g., 401, after which it is free to move about as normal); wherein the icon is displayed in a different shape or color in the moving mode to be distinguished from the parameter setting mode (fig.4, 0032-36: changing shape of cursor icons).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the mouse icon technique of Fraser. Both concern the art of navigational GUI interfaces, and the incorporation would have improved user feedback by providing the user visual indications of available actions (0037).

Regarding claim 14, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 13, as described above. Pisters modified Parthasarathy modified by Fraser further discloses: wherein: the display unit is further configured to display an icon around the one point on the electronic map (Fraser figs.4, 0032-36: cursor icon); and the control unit is configured to change the icon from a parameter input mode to a moving mode when the parameter is set (Fraser fig.4, 0032-36: changing of cursor icon from setting mode to movement mode after setting operations) and sets a desired point as a waypoint when the icon is moved toward the desired point by a drag (Fraser fig.4, Parthasarathy figs.7, 0056-57: as causing the moving of waypoints when the cursor is moved with a drag).

Regarding claim 16, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 13, as described above.  Pisters modified Parthasarathy modified by Fraser further discloses: wherein, when a pan or drag is performed away from the one point, the one point is configured to be selected (Pisters 0066: traverse movements maintains selection of the point).

Claims 17-18 recite apparatuses analogous to claims 5-6 above and are hence rejected under the same rationale.

Claim(s) 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1) in view of Fraser (US 20050285861 A1), as applied in claims 2, 13 above, in view of Lection (US 7089507 B2).

Regarding claim 3, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 2, as described above.  Pisters modified Parthasarathy does not disclose: wherein the touch or click needs to be maintained while 2the steps ranging from the selecting the point to the setting the desired point as a way point are 3being performed.
Lection discloses: wherein the touch or click needs to be maintained while 2the steps ranging from the selecting the point to the setting the desired point are 3being performed (figs.1A-C, col.3:30-col.4:45 discloses the maintaining of a touch operation from the course of an initial selection of a point to a desired point setting operation, with Parthasarathy fig.7, 0056-57 disclosing waypoints).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the continuous setting operation of Lection. Both concern the art of navigational GUI interfaces (see Pisters 0046), and the incorporation would have improved efficiency of user operation of the GUI on mobile devices by reducing  and simplifying command inputs (col.1:30-50).

Regarding claim 15, Pisters modified by Parthasarathy modified by Lection discloses the method of claim 14, as described above. Pisters modified Parthasarathy modified by Lection further discloses does not discloses: wherein the operations ranging from the selection of the one point to the setting of the waypoint are configured to be performed only when the touch or click is maintained (figs.1A-C, col.3:30-col.4:45 discloses the maintaining of a touch operation from the course of an initial selection of a point to a desired point setting operation, with Parthasarathy fig.7, 0056-57 disclosing waypoints).

Claim(s) 4, 7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1) in view of Fraser (US 20050285861 A1), as applied in claims 1, 13 above, in view of Checkley (US 20150370402 A1).

Regarding claim 4, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters modified by Parthasarathy does not disclose: wherein the adjusting the value of the parameter 2comprises if the electronic device detects a pan or drag performed in a direction away from the 3point, canceling the selection of the point.
Checkley discloses: wherein the adjusting the value of the parameter 2comprises if the electronic device detects a pan or drag performed in a direction away from the 3point, canceling the selection of the point (figs.2A-C, 0054, 0060, 0067: cancellation of selection movement towards some out of bounds area, hence, a motion away from an initial point).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the cancellation technique of Checkley. Both concern the art of sliding GUI interfaces, and the incorporation would have improved the applicability of the method by, according to Checkley, allow for undoing or returning to an initial state via various touchscreen techniques (0054, 0060, 0067), so as to improve touch integration in touchscreen controls (0003).

Regarding claim 7, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters modified by Parthasarathy does not disclose: further comprising detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed and if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained.
	Checkley discloses: further comprising detecting, by the electronic device, the pan or drag performed along the direction in which the displayed parameter input area is formed and if the pan or drag is performed by as much as a predetermined distance and is then maintained for more than a predetermined amount of time, adjusting the value of the parameter in proportion to an amount of time for which the pan or drag is maintained (fig. 6A-C, 0061 discloses a pan or drag causing speed of adjustment of parameter region 306, hence, the parameter value being adjusted in proportion to a total hold time).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the proportional hold parameter adjustment technique of Checkley. Both concern the art of GUI interfaces for adjusting parameters, and the incorporation would have improved the applicability of the method by, according to Checkley, improved touchscreen interfaces by not requiring the user to touch a precise point of a parameter gauge in order to set a parameter (0003-4).

Regarding claim 20, Pisters modified by Parthasarathy modified by Fraser modified by Checkley discloses the method of claim 19, as described above. Pisters modified Parthasarathy modified by Checkley further discloses: wherein: a gauge is displayed in the parameter input area (Checkley fig.6A-C: 306); and
when the pan or drag is performed and then the touch or click is maintained for more than a predetermined amount of time, the parameter input area is configured to move to change the gauge, and the value of the parameter is configured to be adjusted according to the change in the gauge (Checkley fig.6A-C: 306, 0061).

Claims 19 recite apparatuses analogous to claims 4, 7 above and are hence rejected under the same rationale.

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pisters (US 20140313135 A1) in view of Parthasarathy (US 20150260525 A1) in view of Fraser (US 20050285861 A1), as applied in claim 1 above, in view of Ledet (US 10025462 B1).

Regarding claim 8, Pisters modified by Parthasarathy modified by Fraser discloses the method of claim 1, as described above. Pisters modified by Parthasarathy modified by Fraser does not disclose: wherein the parameter input area is formed to spiral from 2the point.
	Ledet discloses: wherein the parameter input area is formed to spiral from 2the point (col.11:30-50: display of a spiraling selection range; fig.10, col.13:1-35).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pisters modified by Parthasarathy by incorporating the spiral display of Ledet. Both concern the art of GUI interfaces for adjusting parameters, and the incorporation would have improved the display efficiency of the method by, according to Ledet, allowing a large possible layout of menu items while using minimal screen real estate (col.11:30-50).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Applicant argued the non-statutory double patenting rejection should be withdrawn. However, as Fraser discloses the missing content, and would be obvious to combine for the reasons described above, the rejection is maintained.
II. Applicant argued the 112(a) rejections of 7, 19, 20 should be withdrawn. However, Examiner maintains that the user of directional wording (toward / away from the selected point) renders these dependent claims in view of the independent claim non-disclosed by the Specifications. Hence, further clarification would be needed, as described above.
III. Applicant argues that the 112b rejection of claim 16 should be withdrawn. Examiner agrees, and the rejection has been accordingly withdrawn. 
IV. Applicant argues that Pisters does not disclose a selection operation based on movement towards the selected point. However, has not considered Pisters 0071’s disclosure of a central termination zone, as described above. Hence, Examiner submits Pisters continues to disclose this limitation.
IV. Applicant argues that the art of record does not disclose the changing from the parameter setting mode to the moving mode and finalizing the adjusted values at the same time. However, Pisters disclosure of the termination of the setting mode based on entry into the termination zone (0071), combined with Fraser’s disclosure of changing a mouse cursor from a special cursor to a normal cursor would constitute the changing back to a “normal” cursor after finishing the setting operation, the normal cursor being operable to continue operations in the movement mode, e.g., initiate drag commands. Hence, Examiner submits that Pisters modified by Fraser discloses the amended limitations, as described above.
V. Applicant argues that the art of record fails to disclose the changing of the icon shape so as to allow easy recognition of the mode. However, Examiner submits that Fraser disclose the changing of the cursor icon shape based on operation mode, see fig.4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramos (US 20130249812 A1) fig. 3a-b, 0059, Fitzmaurice (US 20090100366 A1) 5-7 show the use of transformational cursors in a navigation setting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143